Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a trusted virtual process execution contexts using secure distributed ledger.  Independent claim 1 uniquely identifies the following distinct features, “determine an allowable state for an IoT endpoint node of the IoT endpoint nodes, the allowable state comprising one or more trusted parameters for the IoT endpoint node; hash the one or more trusted parameters of the allowable state for the IoT endpoint node into a parameter hash; store the hashed, trusted parameters along with the parameter hash; and provision the IoT endpoint node with the one or more trusted parameters after verification of the one or more trusted parameters using the hashed, trusted parameters.
Independent claim 9 uniquely identifies the following distinct features, “a trust management service configured to: determine one or more trusted parameters for IoT endpoint node inputs of Internet-of-Things (IoT) endpoint nodes; hash one or more the trusted parameters into a parameter hash; store the parameter hash in the blockchain ledger; and provision the one or more trusted parameters for an IoT endpoint node inputs using the parameter hash of the blockchain ledger.” Dependent claim 10 is allowed due to their dependency on allowable independent claim 9.
Independent claim 11 uniquely identifies the following distinct features, “hashing one or more trusted parameters for IoT endpoint nodes into a parameter hash; storing the hashed, trusted parameters hashed, trusted for the IoT endpoint nodes in a blockchain ledger; receiving a request to provision an IoT endpoint node of the IoT endpoint nodes; and provisioning the IoT endpoint node with the trusted parameters when the one or more trusted parameters are verified using the parameter hash. Dependent claims 12-20 are allowed due to their dependency on allowable independent claim 11.
US 20200213305 Obaidi et al. pertains to systems and methods are described herein for provisioning a home automation hub, or one or more of IoT devices, with blockchain nodes (or sub-nodes). The hub, an IoT device, and/or a group of IoT devices can perform operations similar to a node on a blockchain network. The operations can include blockchain transactions and other operations, such as transactions performed to verify or confirm an IoT device is authorized to be part of the shared network and thus is authorized to connect to the hub. Obaidi does not teach the underlined limitations above.
US 20200136808 Chasko et al. pertains to a method for performing a blockchain operation includes receiving an indication of a number of a plurality of endpoints in a processing network. The method further includes assigning nonce offsets to each endpoint of the plurality of endpoints and assigning communication randomization windows to each endpoint of the plurality of endpoints. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190319964 Smith et al. pertains to systems and techniques for information-centric network namespace policy-based content delivery are described herein. A registration request may be received from a node on an information-centric network (ICN). Credentials of the node may be validated. The node may be registered with the ICN based on results of the validation. A set of content items associated with the node may be registered with the ICN. An interest packet may be received from a consumer node for a content item of the set of content items that includes an interest packet security level for the content item. Compliance of the security level of the node with the interest packet security level may be determined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437        


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437